Citation Nr: 0804543	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-23 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1952 until June 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that, in a September 2005 supplemental 
statement of the case, the RO made clear that the August 2004 
rating decision addressed only the issue of direct service 
connection for a right foot disability.  A separate October 
2005 rating decision addressed the issue of a right foot 
disability secondary to a left foot injury.  The Board will 
therefore refrain from a discussion of the secondary service 
connection claim, as it was not addressed in the rating 
decision currently on appeal before the Board.

The issue of entitlement to service connection for a right 
foot disability secondary to a left foot injury is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent evidence of record demonstrates that right foot 
disability was initially demonstrated years after service, 
and has not been shown to be causally related to the 
veteran's active service.  


CONCLUSION OF LAW

Right foot disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 
2002); 38 C.F.R. §§ 3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, May 2004 and April 2006 letters from the AOJ to 
the appellant satisfied VA's duty to notify.  The initial 
letter informed the veteran of what evidence was necessary to 
establish entitlement to the benefit he claimed and advised 
him of his and VA's respective duties for obtaining evidence.  
He was told what VA had done to help his claim and what he 
could do to assist.  The appellant was also asked to provide 
any evidence in his possession that pertained to his claim.  
In addition, the April 2006 letter informed the veteran that 
a disability rating and effective date would be assigned in 
the event that he was awarded the benefit sought.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of the second letter, which 
provided an updated and appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice requirements were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, as well as reports of VA and private post-
service treatments and examinations.  Additionally, the 
veteran's statements in support of his appeal are affiliated 
with the claims folder and the veteran was afforded a VA 
medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board has carefully reviewed such statements and 
medical records, and has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims. 

Legal Criteria and Analysis

Service connection will be granted for disability resulting 
from an injury incurred or a disease contracted in service, 
or for aggravation of a pre-existing injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection will 
also be approved for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove direct service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In order to establish entitlement to direct service 
connection, the veteran must first provide medical evidence 
of current right foot disability.  In this case, the veteran 
was granted a VA examiner in August 2005.  While the 
examiner, T.H., M.D., found both of the veteran's feet to be 
normal, it was noted that repetitive movements of the 
veteran's feet are reported to increase pain, weakness, 
fatigue, and lack of endurance.  In addition, the examiner 
diagnosed the veteran with "sprain bilateral feet" [sic], 
and, in x-rays taken the same day, right calcaneal spurring 
was noted.  With the benefit of the doubt in the veteran's 
favor, the Board finds that a right foot disability has been 
clinically demonstrated, and thus the first element of 
service connection has been met.  

The veteran also must exhibit evidence of an in-service 
injury or disease, the second element necessary to warrant 
service connection.  The veteran's service records fail to 
exhibit an injury to, or disease of, the right foot.  During 
the veteran's enlistment exam, performed in September 1952, 
the examiner noted that the veteran exhibited high arched 
feet.  However, the veteran reported no foot trouble in his 
report of medical history.  In addition, no injuries or 
disabilities, including high arched feet, were noted at the 
veteran's exit examination in June 1956.  The Board notes 
that while there is a report of the veteran being treated in 
October 1955 for second degree burns over his left foot and 
ankle, there is no indication in his service records that his 
right foot was injured at that time or any other time during 
service.  In addition, the veteran himself makes no claim 
that he experienced in-service injury to, or disease of, his 
right foot.  As there is no competent evidence to suggest 
that the veteran suffered an in-service injury to, or disease 
of, his right foot, the second requirement for service 
connection has not been met.  

The last element of service connection, a nexus between the 
current right foot disability and in-service trauma or 
disease, is also lacking.  Following service, the claims file 
shows no documented complaints or treatment for a right foot 
disability until the filing of the claim.  Therefore the 
first recorded problem with the veteran's right foot was not 
until roughly 48 years after his discharge from service.  In 
making its decision, the Board notes that the lapse of time 
between service separation and the earliest documentation of 
current disability is a factor for consideration in deciding 
a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In this case, there are roughly 
48 years between service discharge and a diagnosis.  There 
also exists no competent clinical opinion relating the 
veteran's current right foot disability to service.  The only 
evidence supporting such a claim is the veteran's own 
contentions.  While the veteran contends his right foot 
disability is service related, he is a lay person with no 
medical training, and as such is not competent to express a 
medical opinion as to causation.  Only medical professionals 
are competent to express opinions as to medical causation, 
and thus the veteran's opinion lacks probative value.  
Espiritu, 2 Vet. App. at 494.  There is no competent evidence 
of record finding that the veteran's current right foot 
disability is causally related to his service and, thus, the 
third requirement of service connection is unmet.  Therefore, 
the Board finds that direct service connection for residuals 
of a right foot injury is not warranted. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  


ORDER

Service connection for a right foot disability is denied. 


REMAND

The Board notes that the October 2005 rating decision denied 
the veteran service connection for a right foot disability 
secondary to a left foot injury.  Thereafter, the veteran's 
representative submitted a VA Form 646, dated in April 2006, 
and indicated that the veteran wanted to appeal the rating 
decision that denied service connection for a right foot 
disability secondary to a left foot injury.  This statement 
may be reasonably construed as a notice of disagreement with 
the October 2005 rating decision.  A statement of the case 
has not been issued with regard to such secondary service 
connection issue.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his 
representative with a Statement of the 
Case as to the issue of entitlement to 
service connection for a right foot 
disability secondary to a left foot 
injury.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


